DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/31/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, no copy of non-patent literature document Cite No 1 has been provided. Therefore, it has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “the speed of the of the engine” in lines 1-2, which appears to be a misstating of --the speed of the --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “souping” in claims 1-15 is used by the claim to apparently having a meaning which includes (but is not limited to) “fouling” in view of at least ¶ 0005 of Applicant’s originally-filed specification, while the accepted meaning is “increase the power, efficiency or performance of an engine” (Merriam-Webster dictionary) The term is indefinite because the specification does not clearly redefine the term, as the specification merely indicates that the term “souping” is not limited to “fouling.”

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0030448 to Roth et al. (hereinafter: “Roth”).
With respect to claim 1, Roth teaches a method for an engine, the method comprising: determining one or more operating conditions of the engine [for example, as depicted by at least Fig. 2 and as discussed by at least ¶ 0033-0034, an idling time of an engine 106 is determined]; determining a load of the engine [as depicted by at least Fig. 2 and as discussed by at least ¶ 0033-0042, an engine load condition of the engine 106, such as an idling condition of the engine 106, is determined]; determining if one or more conditions have been met for port heating based on the one or more operating conditions of the engine and the load of the engine [for example, as depicted by at least Fig. 2 and as discussed by at least ¶ 0033, it is determined whether the idling time, in the idling condition of the engine 106, becomes at least as large as a maximum idle time (e.g., at 206)]; continuing current operation if the one or more conditions for port heating have not been met [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “continuing current operation” would not necessarily be performed by the method of claim 1 at times including when the condition “if the one or more conditions for port heating have not been met” is not met (e.g., at times when the one or more conditions for port heating have been met), such that it is understood that the claim phrase “continuing current operation if the one or more conditions for port heating have not been met” does not necessarily further limit the method of claim 1 under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Fig. 2 and as discussed by at least ¶ 0033-0042, current operation of the engine 106 is continued at times including when the idling time has not been determined to become at least as large as the maximum idle time (e.g., after “NO” at 206)]; and determining a souping level of the engine if the one or more conditions for port heating have been met and subsequently running port heating on a set of cylinders based on the souping level of the engine and/or the one or more conditions for port heating [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that neither of the process steps “determining a souping level of the engine” and “running port heating on a set of cylinders” would necessarily be performed by the method of claim 1 at times including when the condition “if the one or more conditions for port heating have been met” is not met (e.g., at times when the one or more conditions for port heating have not been met), such that it is understood that the claim phrases “determining a souping level of the engine if the one or more conditions for port heating have been met and subsequently running port heating on a set of cylinders based on the souping level of the engine and/or the one or more conditions for port heating” do not necessarily further limit the method of claim 1 under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 2-4B and as discussed by at least ¶ 0029-0050, accumulation of unburned oil (e.g., “souping”) in an exhaust manifold of the engine 106 is anticipated in response to the idling time, in the idling condition of the engine 106, becoming at least as large as the maximum idle time, and port heating of a set of cylinders of the engine 106 is subsequently performed based on at least the idling time, in the idling condition of the engine 106, becoming at least as large as the maximum idle time; because based on the souping level of the engine and based on the one or more conditions for port heating are recited in the alternative, it would be sufficient to address one of the claimed alternatives in the event that the claim phrases “determining a souping level of the engine if the one or more conditions for port heating have been met and subsequently running port heating on a set of cylinders based on the souping level of the engine and/or the one or more conditions for port heating” are treated as limitations of the method of claim 1 under a broadest reasonable interpretation], wherein the engine is a non-EGR engine and/or a high speed diesel engine (apparent from at least Fig. 1 in view of at least ¶ 0013-0015; because non-EGR engine and high speed diesel engine are recited in the alternative, it is sufficient to address one of the claimed alternatives), and wherein the engine includes the set of cylinders, each cylinder of the set of cylinders having at least one port (apparent from at least Figs. 1-4B in view of at least ¶ 0013, 0030-0032 & 0043-0055).

With respect to claim 2, Roth teaches the method of claim 1, wherein the one or more conditions for port heating comprises an idle time elapsing (as discussed in detail above with respect to claim 1).

With respect to claim 3, Roth teaches the method of claim 2, wherein the idle time decreases as a speed of the engine increases up to a first threshold speed, and wherein the idle time is zero when the speed of the engine is at and above the first threshold speed [as discussed by at least ¶ 0033-0042 & 0046-0047, the idling time is reset to zero, and therefore decreased, at times when a speed of the engine 106 is increased so as to exceeds an idling speed of the idling condition, including when the speed of the engine 106 is at (or above) a first speed of the engine 106 that is at least slightly above the idling speed and that is definable as a “first threshold speed,” such as when the speed of the engine 106 is above a predetermined port heating speed limit definable as the “first threshold speed”].

With respect to claim 5, Roth teaches the method of claim 3, wherein running port heating on the set of cylinders comprises: running port heating between iterations of the idle time elapsing when the speed of the engine is below the first threshold speed; and running port heating without interruption when the speed of the engine is at or above the first threshold speed [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps “running port heating between iterations of the idle time elapsing” and “running port heating without interruption” would not necessarily be performed by the method of claim 5 at times including when the condition “if the one or more conditions for port heating have been met” of claim 1 is not met (e.g., at times when the one or more conditions for port heating have not been met), such that it is understood that the claim phrase “wherein running port heating on the set of cylinders comprises: running port heating between iterations of the idle time elapsing when the speed of the engine is below the first threshold speed; and running port heating without interruption when the speed of the engine is at or above the first threshold speed” does not necessarily further limit the method of claim 5 under a broadest reasonable interpretation; also, in the event that the condition “if the one or more conditions for port heating have been met” of claim 1 is met, it is understood that only one of the process steps “running port heating between iterations of the idle time elapsing” and “running port heating without interruption” would necessarily be performed by the method of claim 5 when only one of the respective conditions “when the speed of the engine is below the first threshold speed” and “when the speed of the engine is at or above the first threshold speed” is met (e.g., when the speed of the engine is only below the first threshold speed, or when the speed of the engine is only at or above the first threshold speed); nevertheless, for example, it is apparent from at least Fig. 2 that port heating occurs after the idling time becomes at least as large as the maximum idle time (YES at 206) at times when the speed of the engine 106 is below the predetermined port heating speed limit in a first iteration of a routine 200, and prior to the idling time becoming at least as large as the maximum idle time (YES at 206) in a second iteration of the routine 200 which follows the first iteration of the routine 200 (e.g., “running port heating between iterations of the idle time elapsing when the speed of the engine is below the first threshold speed”)].

With respect to claim 6, Roth teaches the method of claim 5, wherein a ratio of the idle time and a duration of port heating between iterations of the idle time elapsing decreases as the speed of the engine increases up to the first threshold speed [it is apparent from at least Fig. 2 that a ratio of a duration of port heating to the maximum idle time decreases as the duration of port heating decreases at times including when the port heating is suspended (e.g., at 220) as compared to the duration of port heating when the port heating is not suspended].

With respect to claim 7, Roth teaches the method of claim 3, wherein the one or more conditions for port heating further comprises an engine load being less than a maximum power limit (as discussed in detail above with respect to claim 1).

With respect to claim 11, Roth teaches the method of claim 1, further comprising, if the one or more conditions for port heating have been met: determining a first set of port heating settings for high speed engine conditions, the high speed engine conditions comprising a speed of the engine ranging from 1200 to 1800 rpm, an advance angle ranging from 17 to 24 degrees, and a rail pressure ranging from 800 to 1000 bar; determining a second set of port heating settings for medium speed engine conditions, the medium speed engine conditions comprising the speed of the engine ranging from 600 to 1200 rpm, the advance angle ranging from 5 to 17 degrees, and the rail pressure ranging from 600 to 800 bar; and determining a third set of port heating settings for low speed or idle engine conditions, the low speed or idle engine conditions comprising the speed of the engine ranging below 600 rpm, the advance angle ranging below 5 degrees, and the rail pressure ranging below 600 bar [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps “determining a first set of port heating settings for high speed engine conditions, the high speed engine conditions comprising a speed of the engine ranging from 1200 to 1800 rpm, an advance angle ranging from 17 to 24 degrees, and a rail pressure ranging from 800 to 1000 bar,” “determining a second set of port heating settings for medium speed engine conditions, the medium speed engine conditions comprising the speed of the engine ranging from 600 to 1200 rpm, the advance angle ranging from 5 to 17 degrees, and the rail pressure ranging from 600 to 800 bar,” and “determining a third set of port heating settings for low speed or idle engine conditions, the low speed or idle engine conditions comprising the speed of the engine ranging below 600 rpm, the advance angle ranging below 5 degrees, and the rail pressure ranging below 600 bar” would not necessarily be performed by the method of claim 11 at times including when the condition “if the one or more conditions for port heating have been met” is not met (e.g., at times when the one or more conditions for port heating have not been met), such that it is understood that the claim phrase “if the one or more conditions for port heating have been met: determining a first set of port heating settings for high speed engine conditions, the high speed engine conditions comprising a speed of the engine ranging from 1200 to 1800 rpm, an advance angle ranging from 17 to 24 degrees, and a rail pressure ranging from 800 to 1000 bar; determining a second set of port heating settings for medium speed engine conditions, the medium speed engine conditions comprising the speed of the engine ranging from 600 to 1200 rpm, the advance angle ranging from 5 to 17 degrees, and the rail pressure ranging from 600 to 800 bar; and determining a third set of port heating settings for low speed or idle engine conditions, the low speed or idle engine conditions comprising the speed of the engine ranging below 600 rpm, the advance angle ranging below 5 degrees, and the rail pressure ranging below 600 bar” does not necessarily further limit the method of claim 11 under a broadest reasonable interpretation].

With respect to claim 16, Roth teaches a system (apparent from at least Fig. 1), comprising: a high speed diesel engine (106) having cylinders (107) in banks (apparent from at least Fig. 1 in view of at least ¶ 0014 & 0044), at least one of the cylinders having at least one port (apparent from at least Fig. 1 in view of at least ¶ 0013); and a controller (110) that is configured to operate the engine in at least two modes, with at least one of the at least two modes being a port heating mode [as depicted by at least Figs. 1-4B and as discussed by at least ¶ 0005-0006 & 0029-0050, the controller 110, as designed (and without modification), is capable of performing functions to operate the engine 106 in a plurality of definable modes, including a port heating mode], the controller being further configured to decrease, for the port heating mode, one or more of a frequency of port heating events and a duration of each port heating event as an age of the engine increases [for example, as depicted by at least Fig. 2 and as discussed by at least ¶ 0033-0042, the controller 110, as designed (and without modification), is capable of performing functions to complete port heat events (e.g., YES at 214) while the engine 106 is at idle (e.g., YES at 212) in the port heating mode at times including when the engine 106 is relatively older and at other times when the engine 106 is relatively younger, and to prematurely suspend port heat events (e.g., at 220) in response to determinations that the engine 106 is not at idle (e.g., NO at 212) in the port heating mode at times including when the engine 106 is relatively older (e.g., “decrease, for the port heating mode, […] a duration of each port heating event as an age of the engine increases”) and at other times when the engine 106 is relatively younger; because decrease a frequency of port heating events and decrease a duration of each port heating event are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 17, Roth teaches the system of claim 16, wherein a subset of at least two cylinders within a first bank operate in the port heating mode and remaining cylinders of the engine operate in a non-port heating mode (as discussed by at least ¶ 0014, 0030 & 0044-0045).

With respect to claim 18, Roth teaches the system of claim 17, wherein the controller is further configured to resume the port heating mode by successively operating subsets of at least two cylinders in the port heating mode until all cylinders within the first bank have been operated in the port heating mode at least once (as discussed by at least ¶ 0014, 0030 & 0044-0045).

With respect to claim 20, Roth teaches the system of claim 16, wherein the engine is operating in a locomotive (apparent from at least Fig. 1 in view of at least ¶ 0013).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of U.S. Patent Application Publication No. 2016/0186672 to Mehrotra et al. (hereinafter: “Mehrotra”).
With respect to claim 4, Roth teaches the method of claim 3; however, Roth appears to lack a clear teaching as to whether the first threshold speed is 1200 rpm, as Roth appears to be silent to any particular rpm value corresponding to the first threshold speed. 
Mehrotra teaches that engine speeds equal to or greater than a first threshold speed of 1200 rpm are definable as a non-idling condition of an engine (as discussed by at least ¶ 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Roth in view of the teachings of Mehrotra, if even necessary, such that the first threshold speed is 1200 rpm because Mehrotra teaches that engine speeds equal to or greater than a first threshold speed of 1200 rpm are definable as a non-idling condition of an engine. Also, it has been held that a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close (e.g., see: MPEP 2144.05_I), and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (e.g., see: MPEP 2144.05_II).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of U.S. Patent Application Publication No. 2019/0345858 to Zielinski et al. (hereinafter: “Zielinski”).
With respect to claim 8, Roth teaches the method of claim 7; however, Roth appears to lack a clear teaching as to whether the maximum power limit increases as the speed of the engine increases up to a second threshold speed, and wherein the maximum power limit is constant when the speed of the engine is at or above the second threshold speed (because at the second threshold speed and above the second threshold speed are recited in the alternative, it is sufficient to address one of the claimed alternatives). 
Zielinski teaches that a maximum power limit increases as a speed of an engine increases up to a threshold speed, definable as a second threshold speed, where the maximum power limit is constant when the speed of the engine is above the second threshold speed, including when the second threshold speed is definable at a value of less than 3000 rpm, such as 1350 rpm (as depicted by at least Figs. 1, 2 & 6 and as discussed by at least ¶ 0063 & 0065).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Roth with the teachings of Zielinski such that the maximum power limit increases as the speed of the engine increases up to a second threshold speed, and the maximum power limit is constant when the speed of the engine is above the second threshold speed, including when the second threshold speed is definable at a value of less than 3000 rpm, such as 1350 rpm, to provide a relationship between maximum power of the engine and speed of the engine.

With respect to claim 9, Roth modified supra teaches the method of claim 8, wherein the second threshold speed is 1350 rpm (as discussed in detail above with respect to at least claim 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of U.S. Patent Application Publication No. 2016/0208744 to Bailey et al. (hereinafter: “Bailey”).
With respect to claim 10, Roth teaches the method of claim 2, further comprising determining the idle time based on a speed of the engine (it is apparent from at least Fig. 2 that the maximum idle time is based on the engine 106 running at an idling speed); however, Roth appears to lack a clear teaching as to whether determining the idle time is also based on an age of the engine, and Roth appears to lack a clear teaching as to whether the method further includes normalizing the idle time to an engine revolution count.
Bailey teaches determining a frequency or period between port heating cycles based on engine revolutions as a function of MW-hrs of accumulated use of an engine (e.g., an age of an engine) (as discussed by at least ¶ 0090). Bailey also teaches that an engine revolution count is merely an alternative to a time based count when determining the frequency or period between the port heating cycles (as discussed by at least ¶ 0090).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Roth with the teachings of Bailey such that determining the idle time is also based on engine revolutions as a function of MW-hrs of accumulated use of an engine (e.g., an age of an engine), and to further include normalizing the idle time to an engine revolution count, because Bailey teaches that use of an engine revolution count is merely an alternative to a time based count when determining the frequency or period between the port heating cycles, and because Bailey teaches that MW-hrs of accumulated use of an engine (e.g., an age of an engine) provides a different variable by which to determine the frequency or period between the port heating cycles instead of a time based variable.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth in view of JP 2018-096368 A to Yamada et al. (hereinafter: “Yamada”).
With respect to claim 12, Roth teaches a system (apparent from at least Fig. 1), comprising: a high speed diesel engine (106) having cylinders (107) in banks (apparent from at least Fig. 1 in view of at least ¶ 0014 & 0044), each cylinder having at least one port (apparent from at least Fig. 1 in view of at least ¶ 0013); and a controller (110) that is configured to operate the engine in at least two modes, with at least one of the at least two modes being a port heating mode [as depicted by at least Figs. 1-4B and as discussed by at least ¶ 0005-0006 & 0029-0050, the controller 110, as designed (and without modification), is capable of performing functions to operate the engine 106 in a plurality of definable modes, including a port heating mode], and the controller is further configured to reduce a fuel consumption penalty of the port heating mode by decreasing an operating aspect of the port heating mode based at least in part on a determined souping level of the engine [for example, as depicted by at least Fig. 2 and as discussed by at least ¶ 0029-0050, the controller 110, as designed (and without modification), is capable of performing functions to suspend (or disable) the port heating mode in response to an engine speed exceeding a predetermined port heating speed limit, thereby decreasing a duration of the port heating event (or an amount of fuel used by one of the cylinders 107 during the port heating event due to the engine speed exceeding the predetermined port heating speed limit), where the port heating event is based in part on accumulation of burned oil (e.g., “souping level”) in an exhaust manifold of the engine 106 being anticipated in response to an idling time, in an idling condition of the engine 106, becoming at least as large as a maximum idle time].
Roth appears to lack a clear teaching as to whether the controller is further configured to reduce the fuel consumption penalty of the port heating mode by decreasing the operating aspect of the port heating mode based at least in part on a calculated or measured level of souping of the engine (because a calculated level of souping and a measured level of souping are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Yamada teaches a system (apparent from at least Figs. 1 & 2) including a controller (100) configured to reduce a fuel consumption penalty of a port heating mode by decreasing an operating aspect of the port heating mode based at least in part on a calculated level of souping of an engine (as discussed by at least ¶ 0082-0083 & 0089-0094).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Roth in view of the teachings of Yamada, if even necessary, such that the controller is further configured to reduce a fuel consumption penalty of the port heating mode by decreasing an operating aspect of the port heating mode based at least in part on a determined souping level of the engine because Yamada teaches that comparison between a threshold and an calculated unburned fuel emission amount provides a metric by which to determine whether to implement a high temperature maintenance operation for an engine.

With respect to claim 13, Roth modified supra teaches the system of claim 12, wherein decreasing the operating aspect comprises decreasing at least one of a frequency of port heating events, a duration of each port heating event, a target temperature of each port heating event, and an amount of fuel used by at least one of the cylinders during each port heating event when the engine operates at or above a set high speed threshold (as discussed in detail above with respect to claim 12; because decreasing a frequency of port heating events, decreasing a duration of each port heating event, decreasing a target temperature of each port heating event, and decreasing an amount of fuel used by at least one of the cylinders during each port heating event when the engine operates at or above a set high speed threshold are recited in the alternative, it is sufficient to address one of the claimed alternative; in the event that the alternative decreasing an amount of fuel used by at least one of the cylinders during each port heating event when the engine operates at or above a set high speed threshold is addressed, because when the engine operates at a set high speed threshold and when the engine operates above a set high speed threshold are recited in the alternative, it would be sufficient to address one of the claimed alternatives).

With respect to claim 14, Roth modified supra teaches the system of claim 13, wherein the operating aspect of the port heating mode is fixed for speeds below the set high speed threshold [for example, as depicted by at least Fig. 2 and as discussed by at least ¶ 0033-0042 of Roth, the controller 110, as designed (and without modification), is capable of performing functions to continue the port heating mode for the normal duration at times including when the engine speed does not exceed the predetermined port heating speed limit].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Yamada, and in view of Mehrotra.
With respect to claim 15, Roth modified supra teaches the system of claim 13; however, Roth appears to lack a clear teaching as to whether the set high speed threshold is 1200 rpm, as Roth appears to be silent to any particular rpm value corresponding to the set high speed threshold. 
Mehrotra teaches that engine speeds equal to or greater than a set high speed threshold of 1200 rpm are definable as a non-idling condition of an engine (as discussed by at least ¶ 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Roth in view of the teachings of Mehrotra, if even necessary, such that the set high speed threshold is 1200 rpm because Mehrotra teaches that engine speeds equal to or greater than a set high speed threshold of 1200 rpm are definable as a non-idling condition of an engine. Also, it has been held that a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close (e.g., see: MPEP 2144.05_I), and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (e.g., see: MPEP 2144.05_II).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Roth in view of Bailey.
With respect to claim 19, Roth teaches the system of claim 16, wherein the age of the engine is a calculated or measured megawatt-hours of the engine [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the age of the engine is a calculated or measured megawatt-hours of the engine” appears to further define structure of the system of claim 19, such that the claim phrase “wherein the age of the engine is a calculated or measured megawatt-hours of the engine” does not appear to further limit the scope of the system of claim 19 under a broadest reasonable interpretation; because calculated megawatt-hours and measured megawatt-hours are recited in the alternative, it is sufficient to address one of the claimed alternatives].
As discussed in detail above, Roth is understood to teach each and every limitation of the system of claim 19 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the age of the engine is a calculated or measured megawatt-hours of the engine” necessarily further limits the scope of the system of claim 19, it is also noted that Bailey teaches determining a frequency or period between port heating cycles based on engine revolutions as a function of MW-hrs of accumulated use of an engine (e.g., an age of an engine) (as discussed by at least ¶ 0090).
Therefore, even if Applicant is able to sufficiently show that the claim phrase “wherein the age of the engine is a calculated or measured megawatt-hours of the engine” necessarily further limits the scope of the system of claim 19, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Roth with the teachings of Bailey such that the age of the engine is a calculated or measured megawatt-hours of the engine because Bailey teaches that MW-hrs of accumulated use of an engine (e.g., an age of an engine) provides a variable by which to determine the frequency or period between the port heating cycles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747